Citation Nr: 9915280	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-29 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $8,215, to 
include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought on appeal.  
The veteran, who had active service from October 1942 to 
December 1945, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  The 
Board returned this case to the RO in February 1997 for 
additional development, and the case has subsequently been 
returned to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded pension benefits in the amount of 
$265 from January 1, 1991, through July 1993 based on the 
veteran and his wife's annual gross Social Security and 
dividend and interest income.

3.  In May 1993 the RO received information that the veteran 
had received unearned income in excess of $8,000 in 1990 
which in addition to income previously reported exceeded the 
family income limit of $10,909 for 1990.

4.  The veteran received pension benefits to which he was not 
entitled based on family income between January 1991 and July 
1993 in the amount of $8,215.

5.  The overpayment in the amount of $8,215 was properly 
created.

6.  There was no indication of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.

7.  Recovery of the overpayment of pension benefits in the 
amount of $8,215 would not be against equity and good 
conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
pension benefits calculated in the amount of $8,215 have not 
been met.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible, when his 
contentions and the evidence are viewed in the light most 
favorable to that claim.  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.

Applicable regulations provide that with certain specified 
exceptions, any person eligible to elect improved pension, 
who is in receipt of Section 306 pension on December 31, 
1978, shall in the absence of an election to receive improved 
pension, continue to receive such pension at the monthly rate 
payable on December 31, 1978.  Pension payable under this 
section shall be terminated for any one of stated reasons to 
include a Section 306 pensioner's countable annual income, 
determined under 38 C.F.R. §§ 3.250 to 3.270, exceeds the 
applicable amount stated in 38 C.F.R. § 3.26(a).  Termination 
of Section 306 pension because of excessive income precludes 
a person from thereafter establishing entitlement under any 
other pension program except the improved pension program.  
38 C.F.R. § 3.960 (1998).

Pension is not payable to a veteran whose annual income 
exceeds the limitations set forth in 38 U.S.C.A. §§ 1521, 
1541, or 1542 (West 1991).  Payments of any kind or from any 
source will be counted as income unless specifically 
excluded.  38 C.F.R. § 3.252 (1998).  Retirement benefits, 
including Social Security benefits minus 10 percent, are 
considered in determining income, as are earnings from 
employment and investments.  The earned income of a spouse is 
generally not countable as income. 38 C.F.R. § 3.262 (1998).  
Section 306 pension must be terminated if the pensioner's 
income exceeds the amount stated in 38 C.F.R. § 3.26(a).  38 
C.F.R. 3.960(b)(4) (1998).  The effective date of a 
discontinuance of an award of Section 306 pension is 
determined in accordance with the requirements of 38 C.F.R. 
§ 3.660(a)(2) (1998).

The basic facts in this case are not in significant dispute.  
In October 1972 the veteran was awarded nonservice-connected 
pension benefits.  The veteran continued to receive pension 
benefits until 1993 at which time the veteran was informed in 
a May 1993 letter of the proposal to terminate his benefits 
effective January 1, 1991.  The veteran was informed in that 
letter that the evidence supporting the proposed termination 
consisted of information that he had received unearned income 
in the amount of $8,479 for 1990 which had not been 
previously reported to the VA.  Confirmation of the amounts 
of additional income was subsequently received from John 
Hancock Financial Services and Merrill Lynch, Pierce, Fenner 
& Smith.  That additional unearned income, in addition to 
income previously reported to the VA, exceeded the family 
income limit of $10,909 for a veteran with one dependent.

Following a hearing requested by the veteran, an August 1993 
letter to the veteran informed him that his disability award 
had been terminated effective January 1, 1991.  The record 
reflects that the veteran was receiving nonservice-connected 
pension benefits in the amount of $265 between January 1991 
and July 1993 for a total of $8,215.

At the veteran's personal hearing in June 1993 he offered 
testimony concerning his assets and unearned income.  He 
essentially testified that the unearned income he reported 
for 1990, $370, was the total he had withdrew from those 
holdings, and that he was unaware that he was required to 
report interest that had not been withdrawn.  The veteran 
related that he had difficulty reading letters concerning his 
financial affairs and apparently his pension award, and 
indicated that he was burdened taking care of his disabled 
wife.

Based on this evidence, the Board finds that the veteran's 
family income for 1990 exceeded the maximum amount of $10,909 
permitted for that year.  As such, the RO was correct in 
terminating the veteran's pension award effective January 1, 
1990.  Since the veteran received pension benefits after that 
date through July 1993 he received benefits to which he was 
not entitled for a period of 31 months for a total of $8,215.  
The Board would also note that in the previous REMAND of this 
case the veteran was provided an opportunity to submit 
information concerning unreimbursed medical expenses from 
January 1, 1990.  That information might have reduced the 
overpayment, but no information concerning medical expenses 
for 1990 was submitted by the veteran.  As such, the Board 
finds that the overpayment in that amount of $8,215 was 
properly created.  

As for the claim for waiver of recovery of the overpayment, 
the Board, as did the RO, finds that there was no indication 
of fraud, misrepresentation or bad faith on the part of the 
veteran in the creation of the overpayment.  The veteran 
testified that he was unaware that he was required to report 
dividend and interest income that he earned, but did not 
withdraw or receive.  As such, the remaining question is 
whether a recovery of the overpayment would be against equity 
and good conscience.

In applying the equity and good conscience standard, the 
factors to be considered are listed in 38 C.F.R. 
§ 1.965(a)(1)-(6) and include fault of the debtor, balancing 
of faults, undue hardship, defeat the purpose and unjust 
enrichment.  In considering these standards, the Board finds 
that the VA was not at fault in creating the overpayment and 
that any fault would be on the part of the veteran in failing 
to completely report his income.  There is no indication that 
a recovery of the overpayment would defeat the purpose or 
nullify the objective for which pension benefits were 
provided since at the time of the pension award the veteran 
had sufficient income to exclude him from the program 
providing for pension benefits.  Indeed, the failure to make 
restitution would result in unfair gain to the veteran and 
amount to unjust enrichment because his pension award 
provided additional income to which he has not demonstrated a 
financial need.  

Lastly, the Board is unable to conclude that a recovery of 
the overpayment would result in undue financial hardship.  
The financial status report submitted by the veteran dated in 
March 1994 clearly shows that the veteran and his wife's 
Social Security income exceeds his reported monthly expenses 
and that the veteran had an additional $23,000 in bank 
accounts.  A more recently dated financial status report 
dated in September 1997 indicates that the veteran's monthly 
expenses exceed his monthly income by $9 and that he had 
$1,700 in cash and $2,600 in stocks and other bonds.  In 
addition, the veteran has listed no creditors.  Based on this 
evidence, the Board finds and concludes that a recovery of 
the overpayment would not cause the veteran undue financial 
hardship, and thus a waiver of recovery of the overpayment of 
pension benefits in the amount of $8,215 is not warranted.


ORDER

A waiver of recovery of an overpayment of Section 306 pension 
benefits in the amount of $8,215, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

